IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 02-40938
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                       JOSEPH LELAND EVERIST,

                                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:00-CR-67-ALL
                        --------------------
                           March 12, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joseph Leland Everist appeals from his bench-trial conviction

for robbery of a credit union under 18 U.S.C. § 2113(a), (d).

Everist argues that his indictment was defective because it alleged

that the   victim   credit    union’s   accounts   were   insured   by   the

National Credit Union Administration, rather than by the National

Credit Union Administration Board, as specified in 18 U.S.C.

§ 2113(g). Because Everist raises this challenge to his indictment

for the first time on appeal, it is subject to plain-error review.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
See United States v. Cotton, 535 U.S. 625, 122 S. Ct. 1781, 1785

(2002).

          This omission in the indictment does not constitute plain

error.          Even if it did amount to plain error, the omission would

not warrant               relief   because   it       does   not   seriously   affect   the

fairness, integrity, or public reputation of judicial proceedings.

See id.           Accordingly, the district court’s judgment is AFFIRMED.




G:\OPIN-SC-02-40938.opn.wpd                       2